DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: The specification defines NCA as & Para. [0153] wherein the Preparation Example 6 teaches a Ni-rich NCM as the core and Co-rich NCM as the shell (Para. [0154]) however the core is referred to as “Ni-rich NCA” and the shell is referred to as “Co-rich NCA”. Examiner suggests applicant revise specification as more instances of the unclear use of “NCA” may be present. Furthermore the specification defines Formula 3 as having no nickel as “x+y+z = 1” and nickel is represented by “Ni1-x-y-z” (Para. [0051],[0052]) and goes on to further define Formula 3 with Formulas 3a and 3b (Para. [0056]-[0058]) which require nickel, which is unclear. Clarification is required. 
The disclosure is objected to because of the following informalities: 
“Li0.563Co0.43Al0.7O2” (Para. [0140], line 6) should read  “Li0.563Co0.43Al0.007O2”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 is referring to the shell comprising the second transition metal-based active material represented by Formula 2 wherein the lithium is define as “Li-a” and 0.9≤a≤1.3, however the examples in the specification define the shell composition as comprising the equivalent of a = 0.563 (Para. [0140]).  Preparation Example 6 provides a shell composition of LiNi0.563Co0.43 Al0.007O2  which satisfies “a” of instant claim 6, however claim 6 requires nickel to be “Ni1-x-y-z” and “x+y+z = 1” and thus, is also not represented by Formula 2 of the instant claim as when “x+y+z = 1, nickel is not present. The instant specification appears to describe other examples of the second transition metal-based active material compound in Para. [0051], [0061], however none of the examples read on “x+y+z = 1” as nickel is present in all examples.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the following limitations:
“0.3≤x≤0.6, 0.002≤y≤0.05, 0≤z<1 and x+y+z=1 (line 10).
It is unclear how z may be equal to zero and satisfy x+y+z =1 and thus, the metes and bounds of Formula 2 are unclear.
Claim Interpretation
For purposes of examination, the second transition metal-based active material compound in claim 6 will be interpreted as not requiring the final limitation “x+y+z=1” as the requirement appears to contain a typographical error. Applicant is invited to provide further clarification via amendments and/or remarks in response to the Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Outstanding electrochemical performances of the all-solid-state lithium battery using Ni-rich layered oxide cathode and sulfide electrolyte”, 2020), cited in the Information Disclosure Statement received November 8, 2021. 
Regarding Claim 1, Li et al. teaches a nickel-rich layered oxide for as a cathode for an all-solid state lithium battery (i.e. all-solid state secondary battery) (abstract) wherein the cathode active material comprises a core-shell structure and afterward a coating a lithium ion conductor on the surface (i.e. wherein the cathode active material comprises a core, a shell and a coating film comprising a lithium ion conductor on a surface of the shell) wherein the core material is LiNi0.8Co0.1-Mn0.1O2 (i.e. the core comprising a first transition metal-based active material comprising 50 mol% or more of nickel based on a total mol amount of transition metals comprised in the first transition metal-based active material) and the shell is LiCoO2 (i.e. the shell comprises a second transition metal-based active material comprising about 30 mol% or more of cobalt based on a total mol amount of transition metals comprised in the second transition metal-based active material) (section 1, para. 4, lines 1-6) and comprises Li10GeP-2S12 (LGPS) solid electrolyte (section. 2, para. 6, lines 2-4).
Regarding Claim 2, Li et al. teaches all of the elements of the current invention in claim 1 as explained above.
Li et al. further teaches the lithium ion conductor is LiNbO3 -(i.e. lithium niobium oxide) (section. 1, para. 4, lines 7-10)
Regarding Claim 4, Li et al. teaches all of the elements of the current invention in claim 1 as explained above.
Li et al. further teaches the core (i.e. the first-transition metal-based active material) is a compound represented by the formula LiNi0.8Co0.1-Mn0.1O2 (i.e. x = 0.1, M1 is manganese, y = 0.1, z = 0 and thus satisfying the requirements of “Formula 3” of the instant claim) (section 1, para. 4, lines 1-6).
Regarding Claim 5, Li et al. teaches all of the elements of the current invention in claim 1 as explained above.
Li et al. further teaches the core (i.e. the first-transition metal-based active material) is a compound represented by the formula LiNi0.8Co0.1-Mn0.1O2 (i.e. a content of nickel is about 80 mol% based on a total mol amount of transition metals in “Formula 3”) (section 1, para. 4, lines 1-6).
Regarding Claim 8, Li et al. teaches all of the elements of the current invention in claim 1 as explained above.
Li et al. further teaches the cathode active material coated with lithium ion conductor LiNbO3 comprises 1 wt% LiNbO3 (i.e. 1 parts by weight based on 100 parts by weight of a total weight of the cathode active material) (section 2., para. 3).
Regarding Claim 9, Li et al. teaches all of the elements of the current invention in claim 1 as explained above.
Li et al. further teaches the all solid-state battery using a sulfide electrolyte (i.e. the solid electrolyte is a sulfide-based electrolyte) (abstract). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Outstanding electrochemical performances of the all-solid-state lithium battery using Ni-rich layered oxide cathode and sulfide electrolyte”, 2020), cited in the Information Disclosure Statement received November 8, 2021.
Regarding Claim 3, Li et al. teaches all of the elements of the current invention in claim 1 as explained above.
Li et al. further teaches coating the layered oxide surface with a lithium ion conductor of Li2O-ZrO2 could reduce the layered oxide/sulfide electrolyte interface resistance in the battery (section 1, para. 3, lines 1-4). The substitution of Li2O-ZrO2 for the LiNbO3 would achieve the predictable result of reducing the layered oxide/sulfide electrolyte interface resistance in the all solid-state lithium battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute Li2O-ZrO2 for the LiNbO3 as the substitution would achieve the predictable result of reducing the layered oxide/sulfide electrolyte interface resistance in the all solid-state lithium battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 7, Li et al. teaches all of the elements of the current invention in claim 1 as explained above.
Li et al. does not explicitly teach a content of the shell based on a total weight of the core and shell.
However, Li et al. teaches a shell thickness can be controllable, thus resulting in improved structural stability (section 1, para. 4, lines 1-7), Thus, the teaching of a thickness (i.e. a content of the shell) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the content is optimization involving only routine skill in the art.  
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Outstanding electrochemical performances of the all-solid-state lithium battery using Ni-rich layered oxide cathode and sulfide electrolyte”, 2020) in view of Toma et al. (US 2021/0363027).
Regarding Claim 6, Li et al. teaches all of the elements of the current invention in Claim 1 as explained above.
Li et al. does not teach a shell comprising a second transition metal-based active material of “Formula 2” in the instant claim.
However, Toma et al. teaches a positive electrode active material for a solid electrolyte battery (Para. [0206]) wherein the positive electrode active material comprises a lithium nickel cobalt manganese oxide positive electrode active material wherein a shell portion comprises the composition represented by the formula Li1+a2Ni1-x2-y2Cox2Mny2Mz2O2+β2 wherein -0.05≤a2≤0.50, 0<(1-x2-y2)<0.6 , 0≤z≤0.05 , -0.5<β2≤0.5 are satisfied (Para. [0155]) and thus the ranges are overlapping. Toma et al. meets the claim limitation for Formula 2 if for example a2=0, z=0, β2=0, x2=0.3 and y2=0.02 (which satisfy the ranges as provided by the formula of Toma et al.) providing a composition of LiNi0.68Co0.3Mn-0.02O2 satisfying the requirements of Formula 2 of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li et al. to incorporate the teaching of the shell composition of Toma et al., as the particle having a core-shell structure with a shell portions comprising the lithium cobalt manganese oxide exhibits thermal stability and weather resistance thus, provide a positive electrode active material with a high capacity (Para. [0147]). 
Regarding Claim 10, Li et al. teaches all of the elements of the current invention in Claim 1 as explained above.
Li et al. does not explicitly teach a sulfide-based electrolyte being one from the formulas listed in instant claim 10. 
However, Toma et al. teaches a positive electrode active material for a solid electrolyte battery (Para. [0206]) wherein the positive electrode active material comprises a lithium nickel cobalt manganese oxide positive electrode active material and the solid electrolyte is a sulfide solid electrolyte comprising on more selected from the group Li2S-P2-S5,  Li2S—SiS2, LiI—Li2S—SiS2, LiI—Li2S—P2S5, LiI—Li2S—B2S3, Li3PO4—Li2S—Si2S, Li3PO4—Li2S—SiS2, LiPO4—Li2S—SiS, LiI—Li2S—P2O5, and LiI—Li3PO4—P2S5 (Para. [0228]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li et al. to incorporate the teaching of the sulfide solid electrolyte(s) of Toma et al., as these sulfide solid electrolytes exhibit high thermal stability (Para. [0231]) and exhibit electron insulating properties (Para. [0228]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Outstanding electrochemical performances of the all-solid-state lithium battery using Ni-rich layered oxide cathode and sulfide electrolyte”, 2020) in view of Yui et al. (US2019/0181432).
Regarding Claim 11, Li et al. teaches all of the elements of the current invention in Claim 1 as explained above.
Li et al. does not explicitly teach a content of a solid electrolyte is about 5 parts by weight to about 10 parts by weight based on 100 parts by weight of total weight of the cathode.
However, Yui et al. teaches a cathode with a sulfide solid electrolyte (Para. [0020]) wherein a cathode mixture comprises sulfide solid electrolyte in a weight ratio of 12:115 (Para. [0117]) (i.e. about  10 parts by weight based on 100 parts by weight of a total weight of the cathode).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li et al. to incorporate the teaching of sulfide solid electrolyte at weight ratio of about 10 parts by weight based on 100 parts by weight of a total weight of the cathode),as it would provide a cathode with high energy density per volume (Para. [0037]).  
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2019/0305368) in view of Li et al. (“Outstanding electrochemical performances of the all-solid-state lithium battery using Ni-rich layered oxide cathode and sulfide electrolyte”, 2020). 
Regarding Claim 12, Mizutani et al. teaches an all solid state battery comprising a cathode, an anode and a sulfide-based solid electrolyte layer (Para. [0024]) wherein a cathode active material is a lithium transition metal-based active material such as LiNi1/3-Co1/3Mn1/3 (Para. [0083]). 
Mizutani et al. does not teach a cathode active material comprises a core, a shell and a coating film comprising a lithium ion conductor on a surface of the shell.
However, Li et al. teaches a nickel-rich layered oxide for as a cathode for an all-solid state lithium battery (i.e. all-solid state secondary battery) (abstract) wherein the cathode active material comprises a core-shell structure and afterward a coating a lithium ion conductor on the surface (i.e. wherein the cathode active material comprises a core, a shell and a coating film comprising a lithium ion conductor on a surface of the shell) wherein the core material is LiNi0.8Co0.1-Mn0.1O2 (i.e. the core comprising a first transition metal-based active material comprising 50 mol% or more of nickel based on a total mol amount of transition metals comprised in the first transition metal-based active material) and the shell is LiCoO2 (i.e. the shell comprises a second transition metal-based active material comprising about 30 mol% or more of cobalt based on a total mol amount of transition metals comprised in the second transition metal-based active material) (section 1, para. 4, lines 1-6) and comprises Li10GeP-2S12 (LGPS) solid electrolyte (section. 2, para. 6, lines 2-4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizutani et al. to incorporate the teaching of the cathode active material comprising the core-shell structure and lithium ion conductor on a surface of the shell as taught by Li et al., as it would provide a high performance cathode for all solid state batteries using sulfide electrolyte and outstanding cycle stability (abstract). 
Regarding Claim 13, Mizutani et al. as modified by Li et al. teaches all of the elements of the current invention in Claim 12 as explained above.
Mizutani et al. further teaches the sulfide-based solid electrolyte layer comprises at least one of Lii2S—SiS2, LiI—Li2S—SiS2, LiI—Li2S—P2S5, LiI—Li2S—P2O5, LiI—Li3PO4—P2S5, LiI—Li2O—Li2S—P2S5, LiBr—LiI—Li2S—P2S5, Li2S—P2S5—GeS2, and Li2S—P2S5 (Para. [0050]).
Regarding Claim 14, Mizutani et al. as modified by Li et al. teaches all of the elements of the current invention in Claim 12 as explained above.
Mizutani et al. further teaches the anode comprises an anode layer (Fig. 2, #13) comprising anode active material (i.e. an anode active material layer) and an anode current collector (Fig. 2, #15) wherein the anode layer is on the anode current collector, the anode layer comprises an anode active material and a binder (Para. [0042]) and the average particle diameter of the anode active material particles may be 3 micrometers or less (Para. [0046]) (within the claimed range). 
Regarding Claim 15, Mizutani et al. as modified by Li et al. teaches all of the elements of the current invention in Claim 12 as explained above.
Mizutani et al. further teaches the anode active material comprises silicon (i.e. a metalloid anode active material) (Para. [0118]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729